DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quantum (WO 2015/027079).
Referring to claim 1, Quantum discloses at least comprising: at least one brain activity sensor, at least one cardiovascular sensor, at least one computing unit, and at least one output unit, wherein the computing unit is configured or configurable for using at least one task algorithm, wherein signals from the at least one of brain activity sensor and the at least one cardiovascular sensor are received by  the at least one computing unit and the at least one computing unit causes a 
Referring to claim 2, Quantum discloses further comprising at least one input device in communication with the at least one computing unit (Fig. 1, paragraphs 0020, 0021, 0028-0034, 0036, 0043, 0046-0063).
Referring to claim 3, Quantum discloses further comprising one  a cardio device operated under the task output by the at least one output unit (Fig. 1, paragraphs 0020, 0021, 0028-0034, 0036, 0043, 0046-0063).
Referring to claim 4, Quantum discloses wherein at least neuronal data from the signals of the at least one brain activity sensor and pulse data from the signals of the at least one cardiovascular sensor are settable in relation to one another by the at least one task algorithm (Fig. 1, paragraphs 0020, 0021, 0028-0034, 0036, 0043, 0046-0063).
Referring to claim 5, Quantum discloses comprising at least one brain activity sensor, at least one cardiovascular sensor, at least one computing unit configured or configurable for using at least one task algorithm, and at least one output unit, comprising: receiving signals from the at least one brain activity sensor and at the at least one cardiovascular sensor the at least one computing unit, and outputting at least one task which is in correlation with the signals at least of the at least one brain activity sensor and the at least one cardiovascular 
Referring to claim 6, Quantum discloses further comprising determining neuronal data from the signals of the at least one brain activity sensor (Fig. 1, paragraphs 0020, 0021, 0028-0034, 0036, 0043, 0046-0063).
Referring to claim 7, Quantum discloses further comprising determining pulse data from the signals of the at least one cardiovascular sensor (Fig. 1, paragraphs 0020, 0021, 0028-0034, 0036, 0043, 0046-0063).
Referring to claim 8, Quantum discloses further comprising determining neuronal data from the signals of the at least one brain activity sensor, determining pulse data from the signals of the at least one cardiovascular sensor, and determining the at least one task on the basis of a relation of at least one pulse data element of the pulse data to a neuronal data element of the neuronal data by the at least one task algorithm (Fig. 1, paragraphs 0020, 0021, 0028-0034, 0036, 0043, 0046-0063).
Referring to claim 9, Quantum discloses further comprising inputting data to the at least one computing unit using an input device, and wherein the outputting step is also performed on the basis of at least one correlate on with the input data (Fig. 1, paragraphs 0020, 0021, 0028-0034, 0036, 0043, 0046-0063).
Referring to claim 10, Quantum discloses wherein the at least one output task provides for a performance resistance of a cardio device, and wherein the performance resistance is controlled at least on the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715